JOHN R. BROWN, Chief Judge
(specially concurring):
I concur in the result and all of Judge Bell’s opinion in Parts II and III and all of the opinion in Part I except that portion which specifically adopts the test in the Third Circuit case of United States v. Thompson, 3 Cir., 1973, 483 F.2d 527. I believe that the portion of the test in Thompson that requires a finding that “the facts ... if true would convince a reasonable man that a bias exists ” (emphasis added) can be read as requiring proof of bias in fact. I do not think that we need go this far. Under the other acceptable and frequently used test, whether a reasonable person could reasonably have a belief of bias, this affidavit is still insufficient. Therefore, I would reach the same result, but I think that we need not decide at this point which of these two possibly divergent standards we should apply.